Electronically Filed
                                                      Supreme Court
                                                      SCWC-11-0001093
                                                      07-AUG-2013
                                                      11:06 AM




                         SCWC-11-0001093

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


    BG INCORPORATED, a Hawai#i corporation, BRYAN FUNAI AND
      CYNTHIA J. FUNAI, Respondents/Plaintiffs-Appellees,

                                vs.

     WILLIAM S. ELLIS, JR., Petitioner/Defendant-Appellant,

                               and

        P.F. THREE PARTNERS, a Hawai#i limited partnership,
 BARBARA A. SUMIDA, SUCCESSOR TRUSTEE OF THE MASURU SUMIDA TRUST;
    STANLEY UNTEN, TRUSTEE AND SHAREHOLDER OF BANANA GROWERS OF
HAWAI#I, INC., a dissolved Hawai#i Corporation; TAMAE M. SHIRAISHI
and DEBRA J. SHIRAISHI-PRATT, SUCCESSOR CO-TRUSTEES TO CHARLEY T.
  SHIRAISHI, TRUSTEE OF THE CHARLEY T. SHIRAISHI REVOCABLE TRUST,
                 Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-11-0001093; CIV. NO. 05-1-0232(2))

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          It appearing that the judgment on appeal in the above-

referenced matter not having been filed by the Intermediate Court

of Appeals at the time the application for certiorari was filed,

see Hawai#i Revised Statutes § 602-59(a) (Supp. 2011); see also

Hawai#i Rules of Appellate Procedure (HRAP) Rule 36(b)(1) (2012),
          IT IS HEREBY ORDERED that Petitioner/Defendant-

Appellant’s application for writ of certiorari, filed July 26,

2013, is dismissed without prejudice to re-filing the application

pursuant to HRAP Rule 40.1(a) (2012) (“The application shall be

filed within thirty days after the filing of the intermediate

court of appeals’ judgment on appeal or dismissal order, unless

the time for filing the application is extended in accordance

with this rule.”).

     DATED:   Honolulu, Hawai#i, August 7, 2013.

William S. Ellis, Jr.,           /s/ Mark E. Recktenwald
pro se
                                 /s/ Paula A. Nakayama

                                 /s/ Simeon R. Acoba, Jr.

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack




                                 2